Title: To Alexander Hamilton from David Meade Randolph, 3 September 1797
From: Randolph, David Meade
To: Hamilton, Alexander


Newport [Virginia] September 3, 1797. “I have witnessed the decease of Majr. Lindsay, the collector of Norfolk in Virginia; and feel myself greatly interested in the appointment of his successor. Mr. Francis S. Taylor, the bearer, I have had a personal acquaintance with several years, and in addition to the high character whh. I know him to support, he has acted as deputy in the office for some time—until his qualifications for other business, and the small pittance afforded him in that office, induced him to resign—since which period, possessing the confidence of the Collector, and understanding the business better, he has had the superintendance of the same—and that too from no other consideration, than friendship for the deceased.… This application to you for an exertion of your influence, I hope will be pardoned.…”
